Case 3:19-cr-00166-DPJ-FKB Document 3-1 Filed 08/19/19 Page 1 of 1

CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

RELATED CASE INFORMATION:

Zt ee

CITY: SUPERSEDING INDICTMENT ____—sDOCKET#_____
SAME DEFENDANT __ NEW DEFENDANT

CouNTY: Scott MAGISTRATE JUDGE CASE NUMBER Olt a bo LE

R 20/ R 40 FROM DISTRICT OF

 

 

DEFENDANT INFORMATION: SOUTHERN DISTRICT OF MISSISSIPPI |
E co LED
JUVENILE:____ YES_x__No Tie 19 2019 | |
Al NG 1 9 2019 \
MATTER TO BE SEALED: YES __x NO _
~ —ARTHUie JOHNSTON :
NAME/ALIAS: Angel Amador a/k/a Luis Bautista-Gomez a/k/a Pedro Carmelo-Gomez DEPUTY

 

 

a/k/a Rodolfo Pineda, Jr.

U.S. ATTORNEY INFORMATION:

 

AUSA Kimberly T. Purdie BAR# 104168
INTERPRETER: No __X__ YES LISTLANGUAGE AND/OR DIALECT: Spanish

LOCATION STATUS: ARREST DATE

ALREADY IN FEDERAL CUSTODY AS OF

 

 

ALREADY IN STATE CUSTODY
ON PRETRIAL RELEASE

U.S.C. CITATIONS
TOTAL # OF COUNTS: 4 PETTY

(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE

MISDEMEANOR 4 FELONY

DESCRIPTION OF OFFENSE CHARGED COUNT(S)

 

 

 

 

 

 

 

 

 

 

 

 

Set 1 8.1326) 8 U.S.C. § 1326(a) Illegal Reentry 1

Set 2 18:911.F 18 U.S.C. § 911 False Claim to Citizenship 2

Set 3 18:1546.F 18 U.S.C. § 1546(a) User or Possession of Fraudulent 3
Documents

Set4 42:408.F 42 U.S.C § 408(a)(7)(B) Misuse of Social Security Number 4

Set 5

 

Date:

 

 

 

SIGNATURE OF AUSA: Krmbedyrindie

(Revised 2/26/10)
